       Case 8:17-bk-13798-ES Doc 92 Filed 12/13/18 Entered 12/13/18 16:10:26                                           Desc
                            od13h-Ord/Ntc Dism Ch13 Page 1 of 1
FORM CACB van160−od13h
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                 411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593

                            ORDER AND NOTICE OF DISMISSAL
                 ARISING FROM CHAPTER 13 TRUSTEE'S MOTION TO DISMISS
                                   [11 U.S.C. § 1307]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 8:17−bk−13798−ES
    Maria De Cruz Flores
    aka Maria D Flores                                                       CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−8958
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 12/13/18


    Address:
    2126 W Elder Ave
    Santa Ana, CA 92704


Pursuant to the Chapter 13 Trustee's motion to dismiss ("Motion") and supporting declaration in this case,
IT IS ORDERED that the Motion is granted, and

(1) debtor's bankruptcy case is dismissed;
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: December 13, 2018                                                          Erithe A. Smith
                                                                                  United States Bankruptcy Judge




Form van160−od13h Rev. 06/2017                                                                                             92 / DUA
